Case: 20-60006     Document: 00516041997         Page: 1     Date Filed: 10/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 5, 2021
                                  No. 20-60006
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   Keith A. Gordon,

                                                           Plaintiff—Appellant,

                                       versus

   Cenedra D. Lee; Derek S. Dyess; Eric L. Rushing;
   Jackson HMA, L.L.C.; United States of America; XYZ
   Insurance Compan(ies); Cox Medical Facility,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                             USDC No. 3:17-CV-84


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Keith A. Gordon, proceeding pro se, filed a civil complaint against
   numerous medical professionals, medical facilities, and insurers, seeking
   damages for what he deemed to be inadequate medical care. He alleged that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60006      Document: 00516041997           Page: 2     Date Filed: 10/05/2021




                                     No. 20-60006


   the actions taken by the various defendants amounted to tortious medical
   malpractice and violated various of his federal constitutional rights.
          One by one, individual claims and defendants were dismissed from the
   lawsuit until only Gordon’s claim against the United States of America
   (USA) under the Federal Tort Claims Act (FTCA) and his state-law claims
   for malpractice remained. The district court dismissed the FTCA claim
   without prejudice because Gordon had failed to exhaust his administrative
   remedies prior to filing suit. With no federal claims remaining, the district
   court declined to exercise supplemental jurisdiction over Gordon’s state-law
   claims for malpractice, and it dismissed the lawsuit. Gordon timely appealed
   and moved for leave to proceed in forma pauperis (IFP) on appeal. The
   district court denied the IFP motion, certifying that the appeal was not taken
   in good faith because an appeal would be frivolous. Gordon now seeks leave
   from this court to proceed IFP on appeal.
          By filing an IFP motion in this court, Gordon challenges the district
   court’s certification that his appeal is not taken in good faith. See Baugh v.
   Taylor, 117 F.3d 197, 202 (5th Cir. 1997). His motion “must be directed
   solely to the trial court’s reasons for the certification decision,” id., and this
   court’s inquiry “is limited to whether the appeal involves legal points
   arguable on their merits (and therefore [is] not frivolous).” Howard v. King,
   707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation
   omitted). We liberally construe Gordon’s merits briefs as containing his
   arguments in support of his IFP motion. See Haines v. Kerner, 404 U.S. 519,
   520-21 (1972).
          Gordon presents the following arguments. Cox Medical Facility
   moved in bad faith for an extension of time to answer Gordon’s complaint,
   and the district court granted the extension because it was biased against
   Gordon.     The district-court clerk properly entered a default against




                                           2
Case: 20-60006     Document: 00516041997          Page: 3   Date Filed: 10/05/2021




                                   No. 20-60006


   Dr. Meseret Teferra and Family Health Care Clinic (FHCC), and the district
   court erred in setting aside that default without specifically mentioning or
   addressing the opposition Gordon had registered. The USA was improperly
   substituted for Dr. Teferra and FHCC as the proper party defendant to
   Gordon’s FTCA claims arising from Dr. Teferra’s treatment of him, which
   Gordon maintains was intended to cause harm. The district court erred in
   stating that Gordon had not opposed the substitution of the USA into the
   case. The USA’s first motion to dismiss should have failed. By striking
   Gordon’s surreply to the USA’s second motion to dismiss for being
   noncompliant with local court rules, the district court improperly held
   Gordon to the same standard as an attorney. The district court erred in
   determining that the discretionary-function exception to the FTCA deprived
   it of jurisdiction without first determining whether Dr. Teferra and FHCC
   were acting outside the scope of their government employment.           The
   requirement of 28 U.S.C. § 2675(a) that Gordon exhaust his administrative
   remedies was met because he did receive a final decision from the
   Department of Health and Human Services denying his administrative tort
   claim. Alternatively, exhaustion of his claims would have been futile because
   the Government was improperly substituted into the case.
         We have reviewed each of these arguments, and we conclude that
   none of them “involves legal points arguable on their merits.” Howard, 707
   F.2d at 220.     Further, any challenges to any of the district court’s
   determinations and rulings not addressed here by Gordon have been
   abandoned. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);
   Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987). Because Gordon has not shown that he will raise any nonfrivolous
   issues on appeal, his IFP motion is DENIED, and this appeal is
   DISMISSED as frivolous. Baugh, 117 F.3d at 202 & n.24; 5th Cir.
   R. 42.2.




                                         3